LITHIUM SECONDARY BATTERY INCLUDING LITHIUM METAL AS NEGATIVE ELECTRODE ACTIVE MATERIAL
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered.

Response to Amendment
In response to communication filed on 2/25/2021:
Claim 1 has been amended; no new matter has been entered.
Previous rejections under 35 USC 103 have been withdrawn due to amendment.

Allowable Subject Matter
Claims 1-17 and 19 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-17 and 19 were rejected under 35 U.S.C. § 103 as being unpatentable over Yamazaki et al. (US 2014/0099539 Al) in view of Lv et al. (US 2015/0288029 Al) further in view of Lee et al. (US 2006/0110661 Al).
Regarding claim 1, at a minimum, Yamazaki, Lv, and Lee fail to teach the feature “the negative electrode current collector is one of stainless steel, nickel, copper, iron, or graphite” and the feature “a base portion of the surface of the negative electrode current collector, which is not covered by the lithium metal pieces, allows a lithium metal to be deposited thereon as a negative electrode active material when the lithium secondary battery is in a charged state, and the lithium metal pieces are in direct contact with the separator both when the lithium secondary battery is in the charged state and when the lithium secondary battery is in a discharged state,” as recited in claim 1.
As such, the Applicant has overcome the prior art of record and rejections under 35 USC 103 have been withdrawn. Claims 1-17 and 19 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729